      8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 1 of 12 - Page ID # 1




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

Victor E. Schmitt and Cheryl Schmitt       :
on behalf of themselves and all others     :
similarly situated,                        :            Case No.
                                           :
                    Plaintiffs,            :
                                           :             COMPLAINT
vs.                                        :                 and
                                           :            JURY DEMAND
Rausch, Sturm, Israel, Enerson &           :
Hornik, LLP,                               :              (Class Action)
                                           :
                    Defendant.             :
                                           :
                                           :

I.      INTRODUCTION

          This is a consumer credit class action brought pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA” or “Act”)

and the Nebraska Consumer Protection Act (“NCPA”) Neb. Rev. Stat. § 59-1601

et seq. Plaintiffs on behalf of themselves and all persons similarly situated seek a

declaratory judgment, injunctive relief, actual and statutory damages against the

Defendant debt collector - Rausch, Sturm, Israel, Enerson & Hornik, LLP. This

matter arises from Defendant’s routine practice of filing county court collection

complaints against Nebraska consumers for alleged Discover Bank debts, which

were incurred for personal, family or household purposes. Defendant’s collection

complaints are confusing to an unsophisticated consumer because the complaints
       8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 2 of 12 - Page ID # 2




allege a “credit account relationship” but do not provide specifics about the alleged

accounts, the parties to the account(s), whether oral or written, the dates of goods

or services provided, a copy of any contract at issue and/or the date of the last

payment on the alleged debt. Defendant’s actions violate 15 U.S.C. § 1692c(2),

§1692e, § 1692e(2)(A), § 1692e(5), § 1692e(10), § 1692f and § 1692f(1). Plaintiffs

also allege that each of the challenged practices set forth herein violates the NCPA.

II.      JURISDICTION

         1.    Subject matter jurisdiction of this Court arises under 15 U.S.C. §

1692k(d), 28 U.S.C. §§ 1331 and 1337. Jurisdiction over the supplemental state

law claim arises under 28 U.S.C. § 1367.

         2.    In personam jurisdiction exists and venue is proper as Defendant does

business regularly in the District of Nebraska and the challenged practices occurred

in this jurisdiction. Plaintiffs are residents of this district. See 28 U.S.C. § 1391.

III.     PARTIES

         3.    Plaintiffs, Victor E. Schmitt and Cheryl Schmitt (Individually “Mr.

Schmitt” – “Mrs. Schmitt”) OR (Collectively “Plaintiffs”) are adult individuals

residing in Sarpy County, Nebraska. At all times material hereto, Plaintiffs and

each member of the class they seek to represent are “consumers” as that term is

contemplated in § 1692a of the Act.




                                            2
      8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 3 of 12 - Page ID # 3




        4.    The home office of Rausch, Sturm, Israel, Enerson & Hornik, LLP

(“Rausch, Sturm”) OR (“Defendant”) is in Brookfield, Wisconsin. Rausch, Sturm

is a debt collection law firm doing business in Nebraska engaged in the collection

of defaulted accounts owed to others. Rausch, Sturm, is a “debt collector” as that

term is contemplated in § 1692a(6) of the Act. Rausch, Sturm is involved in and

responsible for the actions challenged in this lawsuit.

IV.     FACTUAL ALLEGATIONS

        5.    Defendant filed its standard county court collection complaint on

behalf of Discover Bank in the County Court of Sarpy County, Nebraska, against

each Plaintiff. Rausch, Sturm appears as the law firm of record in both county

court cases. True and correct copies of both Schmitt’s collection complaints are

attached hereto as Exhibit A and B respectively and incorporated herein by this

reference.

        6.    Defendant sued Plaintiff Victor E. Schmitt with the collection

complaint identified as Exhibit A filed in Sarpy County Court at Case Number CI

20 – 3870 and entitled Discover Bank v. Victor E. Schmitt, which seeks to collect

on an alleged Discover card account.

        7.    Defendant sued Plaintiff Cheryl Schmitt with the collection complaint

identified as Exhibit B filed in Sarpy County Court at Case Number CI 20 – 3861




                                          3
    8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 4 of 12 - Page ID # 4




and entitled Discover Bank v. Cheryl Schmitt, which seeks collection of an alleged

Discover card account.

      8.        Defendant’s standard form collection complaints (Exhibit A & B) are

confusing under the unsophisticated consumer standard because they fail to attach

a copy of supporting documentation or include information allowing the consumer

to identify the charges constituting the amount sought in the lawsuit or the “credit

account relationship” referenced in Defendant’s county court complaints.

      9.        Both Plaintiffs were confused and ultimately forced to hire an attorney

to determine the basic information needed to respond to Defendant’s complaint.

      10.       The alleged Discover Bank debts were incurred primarily for

personal, family or household purposes.

      11.       The use of such standard form complaints is a material violation of the

FDCPA, which establishes standing to maintain this case. Tourgeman v. Collins

Fin. Serves., Inc., 755 F.3d 1109 (9th Cir. 2014). Plaintiffs incurred actual damages

in the form of hiring an attorney to defend the collection lawsuit, and confusion

and distress.

      12.       Defendant’s use of county court collection complaints in the form of

Exhibits A and/or B create a sufficient risk of harm contemplated by the FDCPA to

establish a concrete injury-in-fact for Plaintiffs and the class they seek to represent

as articulated in Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549 (2016).


                                            4
     8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 5 of 12 - Page ID # 5




V.     DEFENDANT’S ROUTINE PRACTICES

       13.      Defendant’s routine practice is to file county court collection

complaints in the form of Exhibit A and/or B, which violate 15 U.S.C. §1692c(2)

§1692e, § 1692e(2)(A), § 1692e(5), §1692e(10), § 1692f and § 1692f(1) of the

FDCPA and the NCPA. Neb.Rev.Stat. § 59-1601 et seq.

       14.      It is Defendant’s policy and practice to not include material facts of

the alleged debt, including – but not limited to – the complaints allege a “credit

account relationship” but do not provide specifics about the alleged accounts, the

parties to the accounts, whether oral or written, dates when goods or services were

provided, a copy of any contract at issue and/or the date of the last payment on the

alleged debt.

        15. Defendant routinely files and prosecutes county court collection

lawsuits in the challenged form against consumers in Nebraska.

       16. Plaintiffs hired a lawyer to file a motion to obtain the necessary

information to file an answer.

       17. Despite being put on actual notice that Plaintiffs were represented by

counsel by counsel, Defendants continue to send pleadings directly to the

consumer as is their routine practice, which caused Plaintiffs confusion and

distress.


                                             5
      8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 6 of 12 - Page ID # 6




VI.     CLASS ALLEGATIONS

        FDCPA CLASS

        18.   This action is brought as a class action on behalf of a class defined as:

(i) all persons with addresses in Nebraska (ii) against whom Defendant filed a

county court collection complaint in the form of Exhibit A and/or B or such a

collection lawsuit was pending or proceeding on behalf of Discover Bank (iii) in an

attempt to collect an alleged debt (iv) which, as shown by the nature of the alleged

debt, Defendant’s records or the records of the original creditor, was primarily for

personal, family, or household purposes (v) during the period one year prior to the

date of filing this action.

        NCPA CLASS

        19.   This action is brought as a class action on behalf of a class defined as:

(i) all persons with addresses in Nebraska (ii) against whom Defendant filed a

county court collection complaint in the form of Exhibit A and/or B or such a

collection lawsuit was pending or proceeding on behalf of Discover Bank (iii) in an

attempt to collect an alleged debt (iv) which, as shown by the nature of the alleged

debt, Defendant’s records or the records of the original creditor, was primarily for

personal, family, or household purposes (v) during the period four years prior to

the date of filing this action.


                                           6
    8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 7 of 12 - Page ID # 7




      20.     Defendant’s use of standard template county court collection

complaints in the form of Exhibits A and B is so numerous that joinder of all class

members is impractical.

      21.    Questions of law and fact exist common to the class, which common

questions predominate over issues involving only individual class members. The

principal question is whether Defendant’s county court collection complaint in the

form of Exhibit A and/or B violates 15 U.S.C. § 1692c(2), § 1692e, § 1692e(2)(A),

§ 1692e(5), § 1692e(10), § 1692f and § 1692f(1).

      22.    Plaintiffs’ claims are typical of the class members. All of the claims

are based on the same facts and legal theories.

      23.    Plaintiffs will fairly and adequately represent the interests of the class

members.

      24.    Plaintiffs retained counsel experienced in class actions and debt

collection abuse cases.

      25.    A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Individual cases are not economically

feasible.

      26.    Certification of the class under Rule 23(b)(3) of the Federal Rules of

Civil Procedure is appropriate in that:

             (a)    The questions of law or fact common to the members of the


                                           7
    8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 8 of 12 - Page ID # 8




                class predominate over any questions affecting only individual

                members; and

                (b)   A class action is superior to other available methods for the fair

                and efficient adjudication of the controversy.

          27.   Certification of a class pursuant to Rule 23(b)(2) of the Federal Rules

of Civil Procedure is also appropriate. Defendant acted in a uniform manner

toward the Plaintiff and the class thereby making injunctive and declaratory relief

appropriate.

          28.   Plaintiffs request that the Court certify a hybrid class combining the

elements of Rule 23(b)(3) for monetary damages and Rule 23(b)(2) for equitable

relief.

VII. COUNT I - FAIR DEBT COLLECTION PRACTICES ACT

          29.   Plaintiffs repeat, re-allege and incorporate by reference all foregoing

paragraphs.

          30.     Defendant’s county court collection complaint in the form of

Exhibits A & B violates 15 U.S.C. § 1692e, § 1692e(2)(A), § 1692e(5), §

1692e(10), § 1692f and § 1692f (1). Defendants routine practices also violate

§1692c(2) by communicating directly with consumers the defendant knows is

represented by an attorney with respect to such debt.




                                             8
    8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 9 of 12 - Page ID # 9




         WHEREFORE, Plaintiffs request that this Court certify the classes defined

herein and enter judgment for Plaintiffs and the class members against the

Defendant:

        (a)   Awarding actual damages;

        (b)   Awarding statutory damages to Plaintiffs and the class provided by 15

   U.S.C. § 1692k(a)(2);

        (c)   Awarding Plaintiffs and the class their costs and reasonable attorneys’

   fees;

        (d)   Declaring the challenged practices herein to be unlawful under the

   Act; and

        (e)   Granting such other and further relief as may be deemed just and

   proper.

VIII.         COUNT II – CONSUMER PROTECTION ACT

        31.   Plaintiffs incorporate by reference all allegations contained above as if

set forth here at length.

        32.   Defendant is a “person” engaged in “Trade or Commerce” as those

terms are contemplated in the Nebraska Consumer Protection Act. Neb.Rev.Stat. §

59-1601, et seq.

        33.   Defendant’s routine practice of filing standard template county court

debt collection complaints in the form of Exhibits A and B against Nebraska

                                           9
   8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 10 of 12 - Page ID # 10




residents constitutes unfair or deceptive acts or practices in violation of

Neb.Rev.Stat. § 59-1602. The collection of any amounts as a result of said acts

also constitute unfair or deceptive acts or practices in violation of Neb.Rev.Stat. §

59-1602.

      34.      Defendant’s violations cause financial injury to the Plaintiffs and the

class and asserting this claim is in the public interest.

      35.      Defendant’s practice described above violates the NCPA.

      36.      Defendant is a public entity and in the normal course of business is

engaged in the practices described herein affecting Nebraska consumers.

      37.     Defendant’s county court debt collection complaints, in the form of

Exhibit A and B are routinely used against consumers across Nebraska and their

use is not an isolated transaction, which makes this case in the public interest.

      38.    It is in the public interest to prevent debt collectors such as the

Defendant from using confusing and deceptive means to collect consumer debts,

which would allow consumers to make informed decisions when responding to a

debt collection lawsuit filed by Defendant.

      WHEREFORE, Plaintiffs request that judgment be entered for themselves

and the class against Defendant for:

             A.     Statutory damages, pursuant to Neb.Rev.Stat. § 59-1609;

             B.     Injunctive relief pursuant to the NCPA;



                                           10
  8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 11 of 12 - Page ID # 11




            C.    Declaratory relief that Defendants’ practices violate the NCPA;

            D.     Costs and reasonable attorneys’ fees pursuant to Neb.Rev.Stat.

            § 59-1609;

            E.     Actual damages for Plaintiffs and the class; and

            F.    Such other and further relief as the court deems just and

            equitable.

IX.      JURY DEMAND

         Plaintiffs demand a trial by jury of all claims so triable in Omaha.

      Dated: January 7, 2021

                                Victor E. Schmitt and Cheryl Schmitt on behalf of
                                themselves and all others similarly situated,
                                Plaintiffs,

                               By: /s/ Pamela A. Car
                                   Pamela A. Car #18770
                                   William L. Reinbrecht, #20138
                                   Car & Reinbrecht, P.C., LLO
                                   2120 S. 72nd Street, Suite 1125
                                   Omaha, NE 68124
                                   (402) 391-8484 Telephone
                                   E-mail: pacar@cox.net

                                  O. Randolph Bragg
                                  Horwitz, Horwitz & Associates
                                  25 East Washington Street, Suite 900
                                  Chicago, IL 60602
                                  (312) 372-8822
                                  rand@horwitzlaw.com
                                  ATTORNEYS FOR THE PLAINTIFFS
                                  AND THE PUTATIVE CLASS


                                         11
8:21-cv-00011-JFB-CRZ Doc # 1 Filed: 01/07/21 Page 12 of 12 - Page ID # 12




                                   12
